Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 24, 2022 has been considered.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “analyze the data group received from the plurality of the inspection apparatuses so as to create analysis result data” (Mental Process), “create a model that determines a causal relationship between the apparatus parameter and the index data obtained from the plurality of inspection apparatuses” (Mathematical Process, see specification, paragraph 0053, lines 3-5), “determine whether or not the index data collected by the data analyzer is included in a predetermined allowable range” (Mental Process), “calculate an adjustment amount for adjusting the apparatus parameter, based on the apparatus parameter and the index data collected by the data analyzer and the model created by the data analyzer” (Mathematical Process), “determines that the index data is not included in the predetermined allowable range” (Mental Process).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “upon receiving the adjustment amount of the apparatus parameter from the data processing apparatus, the inspection apparatus is configured to adjust the apparatus parameter based on the adjustment amount and perform inspection operation based on the adjusted apparatus parameter”. Thus, claim 1 and its dependent claims are patent eligible under 35 USC 101.

Allowable Subject Matter

Claims 1 and 3-7 are allowed.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an inspection system comprising creating a model that determines a causal relationship between the apparatus parameter and the index data obtained from the plurality of inspection apparatuses, calculating an adjustment amount for adjusting the apparatus parameter, based on the apparatus parameter and the index data collected by the data analyzer and the model created by the data analyzer, when determining that the index data is not included in the predetermined allowable range (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brantjes et al. (US 2022/0026810) discloses a method of controlling a manufacture process and associated apparatus (Title, Abstract) comprising “applying a trained model to the processed set of pre-process metrology data to determine the correction for the semiconductor manufacturing process” (Abstract, lines 9-11). The “trained model can then be applied to the processed wafer height map to determine correction of alignment, overlay or other parameter” (paragraph 0061, lines 12-14). However, the corrected alignment, overlay or other parameter are not disclosed to be related to setting of the inspection device.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 3, 2022